 Case 2:18-cv-03051-AKT Document 52 Filed 10/25/19 Page 1 of 5 PageID #: 244



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
JILL NORRIS, on behalf of herself and all
others similarly situated,

                                   Plaintiff,

                 - against -
                                                                 CV 18-3051 (AKT)
BABYLON TOWNHOUSE DINER CORP. d/b/a
INFINITY DINER and ANTONIS SKALIOTIS,

                                    Defendants.
-------------------------------------------------------------X

                         ORDER APPROVING SETTLEMENT AND
                        DISMISSAL WITH PREJUDICE OF CLAIMS

A. KATHLEEN TOMLINSON, U.S. Magistrate Judge:


        The Court, having reviewed the Complaint filed in this case by Plaintiff JILL NORRIS,

as well as the Consents filed by Opt-Ins BARBARA KORWAN and BRITTANY BALMER

(collectively with Jill Norris, “Plaintiffs”), the Defendants’ Answer to the Complaint; having

assessed the claims and defenses raised by the Parties; having conferred with counsel at several

discovery conferences; having reviewed Judge Bianco’s decision granting collective action

certification; having taken into account the Parties’ exchange of substantial documents prior to

the settlement; having reviewed the damages calculations; having considered the applicable case

law; having carefully reviewed the proposed Settlement Agreement and General Release; having

noted that this resolution was achieved through the auspices of a respected mediator in the

EDNY Court- annexed mediation program; and for good cause shown, hereby ORDERS,

ADJUDGES, and DECREES that:
 Case 2:18-cv-03051-AKT Document 52 Filed 10/25/19 Page 2 of 5 PageID #: 245



       1.      The Settlement Agreement, to the extent it addresses claims under the Fair Labor

Standards Act and the New York Labor Law: (a) is the result of arm’s-length negotiations and is

fair to all Parties; (b) reasonably resolves a bona fide disagreement between the Parties with

regard to the merits of the Plaintiffs’ claims; and (c) demonstrates a good-faith intention by the

Parties (i) to fully and finally resolve the Plaintiffs’ claims for liability and damages under the

Fair Labor Standards Act and the New York State Labor Law and (ii) not to re-litigate in whole

or in part, at any point in the future, the claims raised in this litigation or which could have been

raised in this litigation concerning the Plaintiffs’ wages while employed by the Defendants.

       2.      The Settlement Agreement meets the standard set forth in Wolinsky v. Scholastic

Inc., 900 F. Supp. 2d 332 (S.D.N.Y. 2012) in that: (a) considering the Plaintiffs’ range of

possible recovery, the settlement amount represents 100% of the total amount of unpaid wages

and 54% of Plaintiffs’ best-case scenario damages calculation; (b) the potential outcome is

affected by the dispute over the issue of whether Plaintiffs consistently worked more than 20% of

their workday completing non-tipped side-work; (c) Plaintiffs face the risk of delay of payment if

the litigation proceeds in addition to the risk of an adverse finding and the prospect of an appeal;

(d) the potential exists of defense witnesses providing testimony in conflict with the Plaintiffs’

testimony; (e) the settlement will enable the parties to avoid anticipated burdens and expenses in

establishing their respective claims and defenses at trial; (f) the settlement is clearly the product

of arm’s-length negotiations between experienced counsel with the assistance of a respected

EDNY Panel mediator; and (g) the totality of the circumstances and the progression of this case

demonstrate the lack of fraud or collusion. See Wolinsky, 900 F. Supp. 2d at 335 (internal

quotations omitted).


                                                  2
 Case 2:18-cv-03051-AKT Document 52 Filed 10/25/19 Page 3 of 5 PageID #: 246



       3.      The Settlement Agreement complies with the Second Circuit’s guidance in

Cheeks v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015) because: (a) there are no

restrictive confidentiality provisions which would otherwise conflict with the remedial purposes

of the FLSA; (b) the release is narrowly tailored to the FLSA and NYLL claims asserted in this

litigation; and (c) the attorney’s fees, which equate to approximately one-third (i.e., 33.3%) of the

total settlement amount are fair and consistent with the provisions of the retainer agreement

between Plaintiffs and their counsel.

       4.       The Plaintiffs’ Releases of the Defendants as partial consideration for the

settlement are sufficiently limited to deem the releases fair and proper.

        5.      Having reviewed the Settlement Agreement provision regarding attorney’s fees,

the Court finds that the apportionment of one-third of the settlement amount to the attorney’s

fees, as provided in the Settlement Agreement, is a fair and reasonable reflection of the services

rendered to the Plaintiffs by their counsel, Shulman Kessler LLP, by Marijana Matura, Esq. Such

apportionment is well within the parameters set by courts in this District. See, e.g., Alvarez v.

Sterling Portfolio Inv., LP, 16 Civ. 5337, 2017 WL 8790990, at *4-5 (E.D.N.Y. Dec. 13, 2017);

Ezpino v. CDL Underground Specialists, Inc., 14 Civ. 3173, 2017 WL 3037483, at *3 (E.D.N.Y.

June 30, 2017); Pucciarelli v. Lakeview Cars, Inc., 16 Civ. 4751, 2017 WL 2778029, at *2

(E.D.N.Y. June 26, 2017); Karic v. Major Auto. Cos., 09 Civ. 5708, 2016 WL 1745037, at *8

(E.D.N.Y. Apr. 27, 2016); Abrar v. 7-Eleven, Inc., 14 Civ. 6315, 2016 WL 1465360, at *3

(E.D.N.Y. Apr. 14, 2016).

       The Court has also used counsel’s lodestar to cross-check the reasonableness of the

percentage fee. The lodestar is based on the number of hours expended on the case multiplied by


                                                 3
 Case 2:18-cv-03051-AKT Document 52 Filed 10/25/19 Page 4 of 5 PageID #: 247



counsel’s hourly rate. “Because the lodestar is being used merely as a cross-check, it is

unnecessary for the Court to delve into each hour of work that was performed by counsel to

ascertain whether the number of hours reportedly expended was reasonable.” In re Citigroup

Inc. Sec. Litig., 965 F. Supp. 2d 369, 388–89 (S.D.N.Y. 2013) (quoting In re IPO Sec. Litig., 671

F. Supp. 2d 467, 506 (S.D.N.Y. 2009)). In examining the lodestar, the Court has reviewed the

time records and biographies of counsel and the paralegals assigned to this case. See Declaration

of Marijana Matura, Esq., in Support of Plaintiffs’ Unopposed Motion for Approval of the FLSA

Settlement (“Matura Decl.”) [DE 51], ¶¶ 5-14.; Matura Decl., Ex. 2 (Contemporaneous Billing

Records) and Ex. 3 (Summary of Each Attorney’s Fees). The Court finds that the hours

reported are reasonable and are compiled from the contemporaneous billing records maintained

by the Shulman Kessler firm. Significantly, the amount of attorney’s fees reflected in the one-

third apportionment of the settlement represents close to a 50% reduction of the lodestar amount

at play here.

        6.      The Court further finds fair and reasonable the $904.35 in costs sought by

Plaintiffs as part of the settlement. See Matura Decl., Ex. 4 (Summary of Costs).

        7.      In light of the foregoing factors, the Court finds the Settlement Agreement to be

fair and reasonable. The settlement is therefore APPROVED by the Court.

        8.      Pursuant to the terms of the Settlement Agreement, the Court retains jurisdiction

of this matter for purposes of enforcement of the settlement.

        9.      This lawsuit and the claims of the Plaintiffs asserted in it are DISMISSED, WITH

PREJUDICE, in their entirety. The Court will separately enter the Stipulation of Dismissal for

this action.


                                                 4
 Case 2:18-cv-03051-AKT Document 52 Filed 10/25/19 Page 5 of 5 PageID #: 248



       10.    Each party shall bear its own costs, except as provided to the contrary in the

Settlement Agreement and in this Order.

                                                    SO ORDERED.

Dated: Central Islip, New York
       October 25, 2019

                                                    /s/ A. Kathleen Tomlinson
                                                    A. KATHLEEN TOMLINSON
                                                    U.S. Magistrate Judge




                                                5
